Citation Nr: 0409935	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  03-09 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for depression and anxiety.

2.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

3.  Entitlement to an increased evaluation for peptic ulcer 
disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  The case was certified to the Board by the Baltimore, 
Maryland RO.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the instructions 
below VA will notify you of the further action required on your 
part.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable disposition of 
the claim has been obtained.

2.  There is no competent evidence to show that the veteran has 
current diagnoses of depression or anxiety.

3.  The veteran does not have depression or anxiety related to 
service.



CONCLUSION OF LAW

Depression and anxiety were not incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.326 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  VA has since promulgated regulations6 to 
implement the provisions of the law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The Act and implementing 
regulations include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist the claimant in obtaining evidence.  38  U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The United States Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, 
that the VCAA notice required by 38 U.S.C.A. §§ 5100, 5103(a); 38 
C.F.R. § 3.159, must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.

The Board observes that a substantially complete application 
regarding the issues on appeal was received in May 2001.  These 
issues were later denied in a July 2002 rating decision.  

Correspondence dated in May, July, and November 2001 satisfied the 
notice provisions of the VCAA.  In this regard, the veteran was 
informed of what specific evidence is needed to substantiate his 
claims and invited to submit such evidence.  The letters informed 
the veteran that ultimately it was his responsibility to make sure 
that VA received the evidence that was necessary to support his 
claim.  Furthermore, the letters addressed which specific evidence 
the Secretary would seek to obtain and which specific evidence the 
claimant was obligated to obtain.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

With regard to assisting the veteran in obtaining evidence in 
support of his claims, the RO obtained VA medical records.  The 
veteran did not identify any private sources of medical evidence 
relative to depression and anxiety.  

In addition, the veteran offered testimony during an October 2003 
central office hearing.  A transcript of the hearing has been 
associated with the claims file.

In view of the foregoing, the above noted action taken by the RO 
complies with all of the requirements of the VCAA, thereby, 
allowing the Board to consider the issue on the merits.

Factual Background

Service medical records do not contain any complaints or findings 
of depression and anxiety.  

Hospitalization records dated in October 1975 from the Ft. Howard 
VA Hospital (VAH) indicated the veteran was admitted for knee 
surgery.  A hospital summary noted that psychological and 
behavioral problems needed further investigations.

A VA medical certificate dated in July 1976 indicated the veteran 
was seen for an ulcer; however, he spontaneously voiced multiple 
complaints of depression and family problems.  Diagnoses included 
severe depression.  

Hospitalization records dated in July 1986 included diagnoses of 
occasional intravenous drug use and possible nervous disorder, 
although no treatment was provided at that time.  A VA medical 
certificate dated in February 1987 indicated that psychiatric 
assistance was requested.  

Psychiatric services were noted in December 1992 and progress 
notes indicated that the veteran was admitted for poly substance 
abuse.  The records mentioned that the veteran may have carried a 
psychiatric diagnosis of psychosis, not otherwise specified.  A 
mental status examination included a diagnosis of poly substance 
abuse.  

Progress notes dated in August 1999 indicated the veteran 
complained of anxiety and feeling depressed.  He complained of 
sleep disturbance and worrying about something that took place in 
the military.  He reported having a difficult adjustment to the 
military; he was frequently fearful that he would not return home.  
He also reported an attempted assault that was interrupted.  In 
July 2000, he underwent an initial screening for major depressive 
disorder and PTSD.  The results were negative for depression.

The veteran testified during an October 2003 central office 
hearing that a physician in Germany told him that he had anxiety 
and/or depression related to military service.  He also stated 
that a VA physician in Baltimore also said that this was a 
possibility. 

Analysis

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection is not granted for disease incurred or injury sustained 
in service, but for disability resulting from disease or injury in 
service.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  To 
establish service connection, there must be evidence of an 
etiologic relationship between a current disability and events in 
service or an injury or disease incurred there.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The requisite link 
between a current disability and military service may be 
established, in the absence of medical evidence that does so, by 
medical evidence that the veteran incurred a chronic disorder in 
service and currently has the same chronic disorder, or by medical 
evidence that links a current disability to symptoms that began in 
service and continued to the present.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997); 38 C.F.R. § 3.303(b).

Although there is no evidence of a mental disorder in service, the 
Board notes that symptoms were noted several months after 
separation and a diagnosis of depression was indicated in July 
1976.  While this evidence may support the veteran's claim, it is 
not sufficient to establish entitlement to service connection.  
The only diagnosis of depression dates from nearly thirty years 
ago.  While he may have had some complaints of "war stress" and 
depressed feeling in recent years, they were not accompanied by a 
diagnosis of depression or anxiety.  In fact, an initial screening 
for depression in July 2000 was negative.  The Board further finds 
that the veteran did not serve in combat nor did he serve in 
Vietnam. 

As shown by the evidence, the veteran does not have a current 
disability in the form of depression or anxiety.  For this reason, 
the preponderance of the evidence is against the veteran's claim.  
Rabideau v. Derwinski, 2 Vet. App 141 (1992).  As such, the 
benefit-of-the doubt rule is not applicable and the claim is 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 491 (1990).


ORDER

Service connection for depression and anxiety is denied.


REMAND

The veteran contends that he has PTSD based on a personal assault 
in service.  
The Board notes that regulations were amended to add a specific 
section dealing with claims for service connection for PTSD 
secondary to allegations of an in-service personal assault, and 
the regulation now provides, in pertinent part, that, if PTSD is 
based on in-service personal assault, evidence from sources other 
than veteran's service records may corroborate the veteran's 
account of the stressor incident.  Moreover, the regulation 
provides that evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may constitute 
credible evidence of the stressor and such evidence includes, but 
is not limited to, a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety without 
an identifiable cause; or unexplained economic or social behavior 
changes.  The regulation specifically provides that VA will not 
deny a PTSD claim that is based on in-service personal assault 
without first advising the claimant that evidence from sources 
other than the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  VA 
may submit any evidence that it receives to an appropriate medical 
or mental health professional for an opinion as to whether it 
indicates that a personal assault occurred.  38 C.F.R. § 
3.304(f)(3) (2003).  These changes were made to ensure that VA 
does not deny claims based on personal assault simply because the 
claimant did not realize that certain types of evidence may be 
relevant to substantiate his claim. 

A review of the record reveals that the RO did not advise the 
veteran in the manner described above; therefore, proper notice 
must be provided on remand.

Additionally, the record shows that VA denied a increased rating 
for a peptic ulcer in the June 2002 rating decision.  The notice 
of disagreement (NOD) received in September 2002 pertained to that 
issue, however, a February 2003 statement of the case (SOC) did 
not address it.  By filing the NOD, the veteran initiated 
appellate review.  The next step in the appellate process is for 
the RO to issue the veteran a SOC summarizing the evidence 
relevant to this issue, the applicable laws and regulations, and 
the reasons that the RO relied upon in making its determination.  
38 C.F.R. § 19.29 (2003); Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).

Accordingly, this case is REMANDED to the RO for the following 
action:

1.  The RO must advise the veteran that evidence from sources 
other than service records, or evidence of behavior changes may 
constitute credible supporting evidence of the stressor.  Notice 
should include specific types of alternate sources as defined in 
38 C.F.R. § 3.304(f)(3) (2003).

2.  The RO should request the veteran to identify all VA and non-
VA healthcare providers who have treated him for PTSD since 
service and ask him to sign the appropriate releases.  Thereafter, 
the RO should attempt to secure these records, and any pertinent 
records obtained should be associated with the claims file.  All 
attempts to procure records should be documented in the file.  If 
the RO cannot obtain records identified by the veteran, a written 
notation to that effect should be placed in the file.  The veteran 
and his representative are to be notified of unsuccessful efforts 
in this regard. 

3.  The RO must review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Veterans Benefits Act of 2003.  

4.  Upon completion of the requested development above, the RO 
should again review the claim.  If, in the RO's view, additional 
evidence or information it receives warrants further development, 
then such development should be undertaken.  The RO is advised 
that they are to make a determination based on the law and 
regulations in effect at the time of their decision, to include 
any further changes in VCAA and any other applicable legal 
precedent.  If the benefits sought on appeal remain denied, the 
veteran and his representative should be provided a supplemental 
statement of the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  A 
reasonable period of time should be allowed for response.  

5.  The RO should also furnish the veteran with a statement of the 
case concerning the issue of entitlement to an increased rating 
for a peptic ulcer.  If, and only if, a timely substantive appeal 
is filed, the issue should be certified to the Board for appellate 
consideration.

Thereafter, the case should be returned to the Board if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                     
______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



